Case 1:20-cv-02999-JMS-TAB Document 18 Filed 02/17/21 Page 1 of 3 PageID #: 98




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

PAIGE BOVA,                                   )
                                              )
               Plaintiff,                     )
                                              )       CASE NO: 1:20-cv-2999-JMS-TAB
       v.                                     )
                                              )
MILLIMAN, INC.,                               )
                                              )
               Defendant.                     )

            PLAINTIFF’S PRELIMINARY WITNESS LIST AND EXHIBIT LIST

       COMES NOW the Plaintiff, Paige Bova, by counsel, and for his Preliminary Witness List

and Exhibit List, would state as follows:

                                            WITNESSES

   1. Page Bova, Plainitff,

   2. Matt Berman, Consultant,

   3. Andy Barnes – Consultant,

   4. Derek Cole – Consultant,

   5. Jay Kilgore – Former Director of Human Resources,

   6. Anne Jackson – Equity Principal,

   7. Art Wilmes – Former Equity Principal,

   8. Sarah Moore – Employee at Milliman,

   9. Kelsey Gosser – Employee at Milliman,

   10. Any witnesses identified by Defendant in their Initial Disclosures or Preliminary Witness

   List.




                                                  1
Case 1:20-cv-02999-JMS-TAB Document 18 Filed 02/17/21 Page 2 of 3 PageID #: 99




                                           EXHIBITS


       1. Plaintiff’s employment records, personnel documents, pay records, performance
       coaching records, and any other relevant documents related to Plaintiff’s employment
       with Milliman;

       2. Andy Barnes’ employment records, personnel documents, pay records, performance
       coaching records, and any other relevant documents related to his employment with
       Milliman;

       3. Milliman’s relevant policies and procedures;

       4. Documents obtained from any government agency;

       5. Documents introduced in any deposition taken by the parties in this case;

       6. Documents identified by Plaintiff in her initial disclosures or exhibit lists;



                                                      Respectfully submitted,

                                                      GOODIN ABERNATHY, LLP


                                                      /s/ Christopher E. Clark
                                                      Christopher E. Clark, #18577-29
                                                      Attorney for Plaintiff




                                                 2
Case 1:20-cv-02999-JMS-TAB Document 18 Filed 02/17/21 Page 3 of 3 PageID #: 100




                                  CERTIFICATE OF SERVICE
          The undersigned hereby certifies that a copy of the foregoing was electronically served
 on the following parties identified below this February 17, 2021, by way of the Court’s CM/ECF
 System:


            Leeann P. Simpkins
            Michael W. Padgett
            JACKSON LEWIS P.C.
            Leeann.simpkins@jacksonlewis.com
            Michael.padgett@jacksonlewis.com

                                                      /s/ Christopher E. Clark
                                                      Christopher E. Clark, #18577-29
                                                      Attorney for Plaintiff



 Christopher E. Clark, Atty No. 18577-29
 GOODIN ABERNATHY, LLP
 301 East 38th Street
 Indianapolis, IN 46205
 P: 317/843-2606
 F: 317/574-3095
 cclark@goodinabernathy.com
 03-073




                                                  3
